 140DECISIONSOF NATIONALLABOR RELATIONS BOARDU.S.Mineral ProductsCo.andLocal 427,Interna-tionalUnion,Electronics,Electrical,* TechnicalSalariedandMachineWorkers,AFL-CIO.Case 22-CA-1357217 September 1985DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 10 June 1985 Administrative Law JudgeJames L. Rose 'issuedthe attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefto the Respondent's exceptions.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.IORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as'modified below and orders that the Re-spondent,U.S.Mineral Products Co., Stanhope,New Jersey, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.Substitute the following for paragraph 2(c) of thejudge's recommended Order."(c) Post at its facility in Stanhope, New Jersey,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 22, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall' be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial."DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law' Judge. Thismatterwas tried before me on 13 March 1985, atNewark, New Jersey.' As amended at the 'hearing, thecomplaint alleges that Elsie Holley and Kathryn McCon-nellwere denied reinstatement following termination ofan economic strike in violation of Section 8(a)(3) and (1)of the National Labor Relations Act.The Respondent generally denied that it engaged inany unfair labor practices; and specifically contends thatby the time there were openings available for these twoindividuals in jobs they had done prior to the strike, theywere no longer employees within the meaning of Section2(3) of the Act. The Respondent argues that there wasno current labor dispute and, further, their right to pref-erential recall ended a year after the beginning of thestrike.The Respondent also contends that both indicatedthey would accept only specific jobs on a specific shiftand it never had such openings. Finally the Respondentargues that Holley is somehow estopped inasmuch as sheknew that a job to which she is claiming reinstatementhad been posted for bid within the plant.On the recordas a whole,includingmy observation ofthe witnesses, and the briefs and arguments of counsel, Imake the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is a corporation engaged in-the manu-facture and nonretail sale and distribution of installationand related products and services operating two manu-facturing facilities and one warehouse in Stanhope, NewJersey. During the course of its business, the Respondentannually ships from Stanhope products, goods, and mate-rials valued in excess of $50,000 directly to points outsidethe State of New Jersey. The Respondent admits, and Ifind, that it at all times material has been an employerengaged in interstate commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 427,InternationalUnion of Electronics, Electri-cal,Technical,SalariedandMachineWorkers, AFL-CIO (the Union)is admittedto be,and Ifind is, a labororganizationwithin themeaning ofSection 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICES 'iThe judge's recommendedOrderrequires that the notice to employ-ees be posted at the Respondent'sNewark,New Jerseyfacility.Howev-er, the Respondent's premises are in Stanhope, New Jersey.The Order isamended accordinglyMarguerite R. Greenfield, Esq.,of Newark, New Jersey,for the General Counsel.James B. Clark, Esq.,of Springfield, New Jersey, for theRespondent.A. The FactsFor many years the Union has represented a produc-tion and maintenance unit of the Respondent's employ-ees.During negotiations for a successor to the 1980-1982contract, bargaining unit employees including Holley andMcConnellengaged inan economic strike. The strikeiThecomplaint issued on7 January1985 on acharge filed 27 Novem-ber 1984.'276, NLRB No. 22 US MINERAL PRODUCTS COstarted on 1 January 1983 and ended in August that yearhowever prior to then certain employees began requesting reinstatementThus on 9 and 13 June respectively Holley and McConnell called Peter Rushton the Respondentsmanagerof human resources and asked for reinstatement Bothhad worked as cutters in the cellofoam plant on the first(day) shiftThe Respondent has cutter jobs on two shiftsBelow the job classification of cutter are two categoriesof general service labor and janitorWhen Holley called Rushton he asked if she would bewilling to take another jobI said no that I was acutter and that I went out as a cutter and that I wouldgo back as a cutterRushton stated that he would puther on the preferential hiring list and when there was anopening he would call herWhen McConnell called Rushton said that her jobwas filled but she would be put on the preferential hiringlistHe did not ask whether she would be willing to takeanother job such asgeneral servicelaborerNeitherHolley nor McConnell told Rushton shewould accept employment only on the first shift nor didRushton ask either atthis timeor later if she wouldaccept a second shift jobOn 19 April 1984 M Van Damia a cutter on the firstshift left his employment but that job was not immediately filledAnd in September 1984 R Linden a cutteron the second shift left his employment In Septemberthe Respondent determined to fill two cutter positions onthe second shiftOn 5 and 19 September these jobs were posted for inplant bidOne was awarded to George Trimmer whohad been a striker and had returned to work first as ageneral servicelaborer and then as a blender operatorThe other was awarded to Bob Korby, who prior to thestrike had worked abouta year as aguard and thenduring the strike was taken into the bargaining unit asgeneral service laborer Both Trimmer who had workedfor the Respondent about 10 years and Korby who hadworked in thebargainingunit slightly over a year werewell junior to Holley with 20 years of employment andMcConnell with 19In September after the Company s decision to post thejobsMcConnell onceagain calledRushton to see if shestillwas on the preferential hiring list Rushton said shewas but did not indicate to her that the Company hadopenings inher former job nor did he offer her one ofthose jobs at that time Although Holley learned that theCompany was going to post two cutter jobs she did notbid on them or otherwise contact the Company mdicating that she wanted oneOn 19 January 1985 the Respondent offered Holleyand McConnell cutter jobs on the second shift Both accepted and at the time of the hearing were working inthose positionsB IssueThe principal issue in this matter is whether there is alimitation period after which replaced economic strikersno longer have a preferential right to recall141C Analysis and Concluding FindingsOn these undisputed facts the General Counsel contends that the Respondents failure to recall Holley andMcConnell to the jobs they held prior to the strike afterthey offered to return is violative of Section 8(a)(3) and(1) under the principles laid down by the Supreme CourtinN L R B v F l e e t w o o d Trailer C o389 U S 375 (1967)and the Boardin Laidlaw Corp171NLRB 1366 (1968)These cases recognize an economic striker s continuedstatus asan employee and his entitlement upon requestto be returned to his former job or a substantially equivalent position absent proof of legitimate and substantialbusinessreasonsButwhere an economic striker hasbeen permanently replaced his entitlement to reinstatement is limitedto being put on a preferential hiring listwith the company not being required to reinstate himunless and until his former job or its equivalent comesopen by termination or expansion However once thestrikeraccepts permanent employment elsewhere, heceases to be an employee of the company and is nolonger entitled to reinstatement rightsHere there is no question that Holley and McConnellrequestedreinstatementin June 1983 nor is there anyquestion that jobs in which they had worked becameavailable at least by September 1984 Yet neither wascontacted by the Company and offered reinstatementRather these jobs were offered to currently working employees one of whom had been a reinstated striker juniorin seniority to Holley or McConnell and the other ofwhom was tantamount to a striker replacement In thesecircumstances the Respondent was not entitled to bypassHolley and McConnell, who were clearly qualified unreinstated strikersMCC Pacific Valves244 NLRB 931(1979)The Respondent basically argues that the time duringwhich these individuals were entitled to reinstatementhad expired By Section 2(3) of the Act employee isdefined to include any individual whose work hasceased asa consequence of or in connection with anycurrent labor disputeThe Respondent argues that following the end of a labor dispute (in this case the strike)an individual no longer on the payroll of the Company isnot entitled to protection of the Act as an employeeThus by August when the strike ended (or at least shortly thereafter) Holley and McConnell were no longer outof work in connection with a current labor dispute andwere not entitled to protectionas employees 2Such is too literal and narrow a construction of currentIf accepted such would have the effect of denyingthe right toreinstatementto replaced strikers after theend of the strike notwithstanding the recognized right tosuch reinstatement To accept the Respondents contentionwould severely diminish employees right to strikeand would destabilize labor relations by tending to prolong strikesIn like vein, the Respondent contends that employeesare entitled to reinstatement only within a year of the be2There is no contention that either Holley or McConnell had obtainedany other regular and substantially equivalent employmentNor wouldthe evidence of record support sich a finding 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDginning of an economic strike because by Section9(c)(3), economic strikers are not eligible to vote if theelection takes place more than a year after the coinmencement of the strike The Respondent argues thatthis limitation should be included in the definition of anemployee in Section 2(3)If employees would be protected by the Act for only 1year such would effectively nullify their right to strikeThere is simplyno Boardor court authoritysuggestingthat employees have a right to strike for 1 year onlyafterwhich they would lose all protection of the ActNor is there any rational policy basis for such a limitstion on this fundamental employee right Indeed theBoard has held to the contraryWe likewise reject theRespondents contention that a time limit should beplaced on the reinstatement rights of economic strikersBrooks Research & Mfg202 NLRB 634 636 (1973)Itherefore reject the Respondents contention thatHolley and McConnell were not entitled to reinstatementin September 1984 because they were no longer employeesRather I conclude that under the principles setdown by the Boardin Laidlawthese individuals as economic strikers who had requested reinstatement were entitled to be offered such job openings as became availableThe Respondent also contends that somehow it wouldbe in jeopardy in perpetuity if it was required to offerreinstatement to all employees when jobs came openHowever whatever burden may be encountered by theRespondent in this regard seems to be relevantly maignificantAnd here I note that McConnell contacted the Respondent at the time after it had determined to fill thetwo cutter positions yet Rushton did not offer a job toherThe Respondent did not explain why it did not dosoThe Respondent contends that Holley should be estopped on grounds that she knew that the two jobs hadbeen posted and she did not make an effort to bid onthem Bidding is clearly a procedure to be used by currently active employees and in any event, it is the Respondent who has the burden of contacting the employees after they have offered themselves for reinstatementThe employees burden is simply to keep the employerinformed as to how he can be contacted Further an employee s statutoryrights cannotbe so lightly denied Asthe Supreme Court has recently reaffirmed, an employeecannot be denied his statutory rights absent a clear andunmistakable waiverMetropolitan Edison Co v NLRB,460 US 693 (1983)Finally the Respondent argues that implicitly bothHolley and McConnell indicated they would acceptcutter jobs only on the first shift Neither stated this tothe Respondent McConnell told Rushton that she wouldaccept any employment Although Holley did limit herdesire for reinstatement to a cutter job there is nothingin her statement to Rushton which would suggest thatshe intended to accept only the first shift The Respondent s argument that she sent a signal is simply tooweak to justify the Respondents failure to offer Holleyreinstatement in September 1984 In any event, substantially equivalentemployment includes the same shift,and had Holley refused any but the first shift she wouldnot have lost her status on the preferential hiring listHarvey EngineeringCorp270NLRB 1290 (1984)I therefore conclude that by failing to recall Holleyand McConnell in September 1984 to thejob classification they held at the time they commenced striking theRespondent violated Section 8(a)(3) and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above occurring inconnection with the Respondents business have a closeintimate and substantial relationship to trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the ActV THE REMEDYHaving concluded that the Respondent engaged incertain unfair labor practices I shall order it to cease anddesist therefrom and to take certain affirmative actionSince there is no contention that Holley and McConnellwere unlawfully denied reinstatement prior to 5 September 1984 and since by January 1985 they were reinstatedto their former jobs (albeit on a different shift)it is ap-propriate to limit the remedial order I shall recommendthat the Respondent be ordered to make whole ElsieHolley and Kathryn McConnell for any loss of wages orother rights and benefits they may have suffered from 5September (the date of the first posting) until the datethey were reinstated under the formula set forth in FW Woolworth Co90 NLRB 289 (1950), with interest asprovided forinFlorida Steel Corp231NLRB 651(1977) sOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe Respondent, U S Mineral Products Co Stanhope. New Jersey its officersagents,successors and assigns shall1Cease and desist from(a)Refusing upon request to reinstate all economicstrikers to their former or substantially equivalent posytenons of employment(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action designed to offectuate the policies of the Act(a)Make whole Elsie Holley and Kathryn McConnellfor any loss of wages and any other rights and benefitsthey may have suffered as a result of the Respondent sS See generallyIsis Plumbing Co138 NLRB 716 (1962)4 If no exceptions are filed asprovided bySec 102 46 of the Board sRules and Regulations, the findings,conclusions,and recommendedOrder shall as provided in Sec 102 48of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all purposes- US MINERALPRODUCTS COfailure to recall them to their jobs as of 5 September1984(b)Preserve and on request make available to theBoard or its agents for examinationand copying all payroll records, social security payment records, timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(c) Post at its facility in Newark New Jersey copiesof the attached notice markedAppendix 6 Copies ofthe notice on forms provided by the Regional DirectorforRegion 22 after being signed by the Respondent sauthorized representatives shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any othermaterialIf this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board143(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT refuse on request to reinstate economis strikers to their former or substantially equivalent positions of employment when such jobs become openWE WILL NOT in any like or related manner interferewith restrain or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL make whole Elsie Holley and Kathryn McConnell foranylosses they may have sufferedas a resultof our failure to reinstate them in a timely manner withinterestU S MINERAL PRODUCTS CO